DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/885,500 (“’500 Reissue Application” or “instant application”), having a filing date of 31 January 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,251,066 (“’066 Patent”) titled “GARBAGE COLLECTION IN A STORAGE SYSTEM”, which issued on 2 February 2016 with claims 1-17 (“issued claims”).  The application resulting in the ‘066 Patent was filed on 10 November 2014 and assigned U.S. patent application number 14/537,709 (“’709 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘066 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘066 Patent is a continuation of application No. 14/015,308 (“parent application”), filed on 30 August 2013, now U.S. Patent 8,886,691, which is a continuation of application No. 13/340,119 (“grandparent application”), filed on 29 December 2011, now U.S. Patent 8,527,544, which is a continuation-in-part of application No. 13/250,570, filed on 30 September 2011, now U.S. Patent 8,930,307, and a continuation-in-part of application No. 13/208,094, filed on 11 August 2011, now U.S. Patent 8,788,788, and a continuation-in-part of application No. 13/211,288, filed on 16 August 2011, now U.S. Patent 8,806,160, and a continuation-in-part of application No. 13/250,579, filed on 30 September 2011, now U.S. Patent 8,793,467, and a continuation-in-part of application No. 13/273,858, filed on 14 October 2011, now U.S. Patent 8,589,640 (collectively, “great-grandparent applications”).

As a reissue application, the instant application is entitled to the priority date of the ’066 Patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 29 December 2011, and depending on the subject matter of the specific claim, could have a priority date as early as 11 August 2011.
The currently presented independent claims all include the feature of determining the current segments within the storage devices that are ‘in use’, and 
Therefore, the currently presented claims are entitled to a priority date of 29 December 2011, the filing date of the grandparent application.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Applicants’ Response
Applicants’ response (“Response”), filed 24 February 2022, includes Remarks.  A terminal disclaimer was subsequently filed on 2 March 2022.  
Claims 1-17 remain pending in the application.

VI. Terminal Disclaimer
Applicants’ response included a terminal disclaimer to overcome the pending double patenting rejections.  The terminal disclaimer was approved on 2 March 2022.
Thus the pending double patenting rejections are withdrawn.

VII. Allowable Subject Matter
Claims 1-17 are allowed.

The prior art of record fails to disclose or render obvious the claimed storage system, method, and non-transitory computer readable medium wherein determining that a current segment is in use includes creating a sorted list of potentially valid entries from a first table comprising entries mapping an address of a location in the one or more storage devices to one or more virtual addresses, and creating a list of valid entries using the sorted list of potentially valid entries and a second table comprising entries mapping a virtual address to a location in the one or more storage devices, as recited in independent claims 1, 7, and 13. 

VIII. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '066 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '066 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '066 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
3 March 2022